DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/02/2022 has been entered.
 

Disposition of Claims
Claims 25, 29, 32-36, 40-41, and 47-54 were pending.  Amendments to claim 25 are acknowledged and entered.  Claims 1-24, 26-28, 30-32, 34, 37-39, 42-46, 49-51, and 54 have been canceled.  Claims 25, 29, 33, 35-36, 40-41, 47-48, and 52-53 will be examined on their merits. 


Examiner’s Note
All paragraph numbers (¶) throughout this office action, unless otherwise noted, are from the US PGPub of this application 20190175729 A1, Published 06/13/2019.  Amendments to the specification presented on 03/23/2020 are acknowledged and entered.  
Applicant is encouraged to utilize the new web-based Automated Interview Request (AIR) tool for submitting interview requests; more information can be found at https://www.uspto.gov/patent/laws-and-regulations/interview-practice.

Response to Arguments
Applicant's arguments filed 09/02/2022 regarding the previous Office action dated 05/27/2022 have been fully considered.  If they have been found to be persuasive, the objection/rejection has been withdrawn below.  Likewise, if a rejection/objection has not been recited, said rejection/objection has been withdrawn.  If the arguments have not been found to be persuasive, or if there are arguments presented over art that has been utilized in withdrawn rejections but utilized in new rejections, the arguments will be addressed fully with the objection/rejection below.

Claim Objections
(New objection.)  Claim 25 objected to because of the following informalities:  the claim using two spellings of the word “titer”; it is suggested that the American English version of the word be utilized throughout the claim set (e.g. “titer” not “titre”).  Appropriate correction is required.



Claim Rejections - 35 USC § 112(b); Second Paragraph
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(New rejection.)  Claim 25 and dependent claims 29, 33, 35-36, 40-41, 47-48, and 52-53 thereof are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25 specifies that “the rotavirus is present at a titre ranging from 1x10^5 to 1x10^8 pfu/mL”; however, this follows a wherein clause that discusses the composition has a maximum virus titer loss of 1.5 as compared to the composition’s initial titer before storage.  Therefore, from the wording and context of the claim, it is unclear if this recited titer range of 1x10^5 to 1x10^8 pfu/mL is the initial titer of virus present in the composition or is the titer present after the 2.5 months of storage.  
Since a skilled artisan would not be reasonably apprised as to the metes and bounds of the claimed invention, instant Claim 25 is rejected on the grounds of being indefinite.  Claims 29, 33, 35-36, 40-41, 47-48, and 52-53 are also rejected since they depend from claim 25, but do not remedy these deficiencies of claim 25.



Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  
Claim 25 is drawn to a thermostable liquid immunogenic composition comprising:  
a human live attenuated rotavirus,
sucrose
adipic acid
calcium ions, 
histidine, and
vitamin E succinate (VES; also known as alpha-tocopheryl succinate)
wherein said immunogenic composition is in the form of liquid formulations; 
wherein said composition has a level of thermostability such that, after storage of the composition for 2.5 months at 37°C, the composition has a maximum virus titer loss of 1.5, as expressed in log 10 ffu/mL as compared to the composition's initial virus titer before storage; and
rotavirus is initially present at a titer ranging from 1x10^5 to 1x10^8 pfu/mL; 
the concentration of sucrose is 8% w/v to 13% w/v; 
adipic acid is present at a concentration of 5% to 8% w/v; 
the calcium ions are present at a concentration from 3 mM to 7 mM; 
the VES is present at a concentration of no more than 1.5 mM; and 
histidine is present at a concentration of 0.01% w/v to 0.3% w/v.
Further limitations on the immunogenic composition of claim 25 are wherein the pH of the immunogenic composition is between about pH 6.0 and about pH 7.0 (claim 29); further comprising a protein, wherein the protein is albumin at a concentration of at least 0.05% w/v (claim 33); wherein the immunogenic composition is provided in a dose volume of 0.2 ml to 2.0 ml (claim 35); wherein the immunogenic composition is suitable for oral administration (claim 36); which is a vaccine (claim 40); a pharmaceutical composition comprising the immunogenic composition according to claim 25 and an additional pharmaceutically acceptable excipient (claim 41); a kit comprising the immunogenic composition or a pharmaceutical composition according to claim 25 and instructions for use of the kit (claim 47); a method for the preparation of an immunogenic composition according to claim 25, comprising admixing a rotavirus, a sugar and/or polyol, an adipate buffer, calcium ions and/or magnesium ions, and histidine and/or arginine (claim 48); further comprising a protein, wherein the protein is human serum albumin at a concentration of at least 0.05% w/v (claim 52); and further comprising a protein, wherein the protein is recombinant human serum albumin at a concentration of at least 0.05% w/v (claim 53).
	
  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(Rejection withdrawn – necessitated by amendment.)  The rejection of Claim(s) 25, 29, 32-33, 34-36, 40-41, 47-51, and 54 under 35 U.S.C. 102(a)(1) under 35 U.S.C. 103 as obvious over Vande Velde (US20120237547A1, Pub. 09/20/2012; CITED ART OF RECORD; hereafter “Vande Velde”) in view of 
Hasija et. al. (Hasija M, et. al. Vaccine: Development and Therapy. 2013;3:11-33.; hereafter “Hasija”);
Gad (Gad S, ed.  “Pharmaceutical Manufacturing Handbook:  Production and Processes”.  Pub. 08/28/2007.  John Wiley & Sons, Inc. Hoboken, New Jersey, USA.; CITED ART OF RECORD; hereafter “Gad”); 
Mei et. al. (CN103751107A 12/18/2013; CITED ART OF RECORD; hereafter “Mei”); and 
Lambert et. al. (US20030065024A1; Pub. 04/03/2003; CITED ART OF RECORD; hereafter “Lambert”) is withdrawn in light of the amendments to the claims.    

(New rejection – necessitated by amendment.)  Claim(s) 25, 29, 33, 35-36, 40-41, 47-48, and 52-53 are rejected under 35 U.S.C. 102(a)(1) under 35 U.S.C. 103 as obvious over Vande Velde (US20120237547A1, Pub. 09/20/2012; CITED ART OF RECORD; hereafter “Vande Velde”) in view of 
Hasija et. al. (Hasija M, et. al. Vaccine: Development and Therapy. 2013;3:11-33.; hereafter “Hasija”);
Gad (Gad S, ed.  “Pharmaceutical Manufacturing Handbook:  Production and Processes”.  Pub. 08/28/2007.  John Wiley & Sons, Inc. Hoboken, New Jersey, USA.; CITED ART OF RECORD; hereafter “Gad”); 
Mei et. al. (CN103751107A 12/18/2013; CITED ART OF RECORD; hereafter “Mei”); 
Lambert et. al. (US20030065024A1; Pub. 04/03/2003; CITED ART OF RECORD; hereafter “Lambert”); and 
Eichhorn (US20080181914A1, Pub. 07/31/2008; hereafter “Eichhorn”.)
The Prior Art
Vande Velde teaches liquid rotavirus formulations suitable for oral administration and vaccination (entire document; see abstract; instant claims 36, 40), wherein the liquid immunogenic composition comprises a live, attenuated rotavirus, a sugar, and a carboxylate in a dose volume of less than or equal to 2.0 mL at a pH of between about 5.0-8.0 (reference claim 1), more preferably pH 6.0-7.0 (reference claims 4-5; instant claims 29, 35).    The carboxylate may be adipate (reference claim 6) or citric acid (¶[0043][0046]; Table 1; Example 1.1.3 starting at ¶[0119]), the composition may further comprise amino acids such as histidine (¶[0062][0105][0112-0113][0219]; Table 49; 378 g/144L = 2.625 g/L, 20 mL used in a 1L solution to generate DMEM = 0.0525 g/L; 6% DMEM = 0.00315 g/L = 0.000315%w/v), a sugar or polyol such as sucrose (¶[0047]; reference claim 12), and calcium ions (which are noted to stabilize rotavirus) (¶[0060-0063][0194]; Example II.5.4 starting at ¶[0188]; reference claim 20).  Vande Velde measures the rotavirus concentration in foci forming units (FFU), which is similar to plaque forming units (PFU), and notes 10^6 FFU/dose is desirable in about a 1.5 mL volume (¶[0059][0117]), the sugar is about 35%w/w to about 70% w/w (reference claims 15-17), the carboxylate is present between about 50 mM and 2M (reference claims 9-11; ¶[0136]), DMEM at about 6% w/w (which comprises histidine, see ¶[0102-0107][0113-0114]), and calcium ions between 0.004-0.051 M (Table 26-28).  Vande Velde however notes the buffer concentration may range between 50 mM to 2M, and is understood that the carboxylate concentration may be suitably adapted, through routine experimentation, according to the nature of the carboxylate, the antacid capacity to be achieved, and the volume of the vaccine dose (¶[0045]).  Vande Velde also teaches that sugar concentrations range from about 1% w/w to about 70% w/w, and the skilled person would recognize that the nature and concentration of the sugar must be optimized such that it ensures satisfactory viral viability whilst maintaining the viscosity at a level that is compatible with downstream processing steps of the formulation, such as filtration (¶[0048]).  Vande Velde looks at the viral titer loss after only 1 week (see e.g. Table 26).  Vande Velde teaches the use of many of the components of instant claim 25 and that one of skill in the art would be motivated to optimize the concentration of components based upon the specific components used (e.g. optimize the sugar concentration based upon processing, storage, and type of sugar used, optimize the calcium concentration to stabilize the rotavirus and vary depending on the source of the calcium, optimize the amino acid carriers) and that the ranges noted by Vande Velde comprise at least a 10% standard deviation (¶[0050]), thus rendering obvious the use of the specific components noted in the liquid composition at the ranges claimed. 
Vande Velde teaches pharmaceutical compositions of the composition of instant claim 25 that comprise pharmaceutically acceptable excipients, and methods of making said compositions (¶[0002][0010][0092]; reference claim 33; instant claims 41, 47-48).  As a “kit” is not specifically defined, the teachings of the structural components of such a “kit” meet the limitations of the instant claim, as per the limitations of instant claim 47.  Bovine serum albumin may be present in the composition at 1% w/w (¶[0223]; instant claim 33), and while Vande Velde teaches the concentration of sugar appears most desirable at around 50%, that they and others in the art use concentrations ranging from 1%-70%, such as from about 25% to about 60%, and that the nature and concentration of sugar must be optimized such that it ensures satisfactory viral viability whilst maintaining the viscosity at a level that is compatible with downstream processing steps of the formulation, such as filtration (¶[0048]).  Vande Velde teaches the composition comprises vitamins (¶[0104-0107]) but does not appear to specify the composition of this concentrated mixture, namely if said vitamins include Vitamin E succinate (VES).  
While Vande Velde teaches compositions which comprise the majority of the instantly claimed components of the live, attenuated rotavirus vaccine, Vande Velde is silent as to the specific types of vitamins in the composition.  Vande Velde teaches the use of histidine, and teaches one of skill to optimize the reagents for the final composition’s stability, but fails to teach the use of the claimed amount of histidine.  However, the use of these reagents was well-known in the pharmaceutical art, especially with respect to viral vaccine stability.  
Hasija teaches forced degradation studies are commonly performed on vaccine candidates to obtain information about possible vaccine stabilizers and optimal conditions for long-term storage (entire document; see abstract.)  Stability of different formulations with different stabilizers at different temperatures over different periods of time is a common optimization step (Fig. 9), and Hasija notes vaccine formulation robustness is extremely important since there are various external stresses applied during production, filling, storage and shipment (p. 22, left col., ¶2).  Hasija notes amino acids are common pharmaceutical excipients used in vaccines, and that histidine is used for specific interaction with proteins, for its antioxidant capabilities, and as a buffering agent (Table 4; p. 29, rt. col., ¶2-3).  Hasija teaches histidine is used in FDA-approved vaccines and notes 0.78 mg/dose is a common working concentration range found in vaccine and monoclonal antibody formulations (Table 4).  
Further evidence to support the use of histidine in vaccines as a stabilizer is provided for by Gad.  Gad teaches polar amino acids such as arginine and histidine are often used as buffering and stabilizing agents (see e.g. p. 20, ¶2-3).  Gad teaches maintaining stability of liquid vaccine formulations under different storage conditions, as various compounds are known to provide stability under varying temperatures and pH and would be obvious to optimize for oral delivery (pp. 21-22; pp.546-7, ¶ bridging pages to ¶2 of 547).  It is notable that Gad identifies other components that attribute to the functional aspect of instant claim 25, such as the impact of the storage container used, the exposure to UV light, mechanical stimuli during regular use, and container closure integrity (pp. 24-25).  Gad teaches that alpha-tocopherols are used often to increase the rigidity and stability of liposomal membranes (p. 454, ¶2), and that their antioxidant nature also enhances the stability of pharmaceutical compositions (p. 455, ¶2; p. 1343, ¶2).  Gad teaches alpha-tocopherol enhances the stability of compositions, especially ones comprising lipids, under prolonged storage conditions (p. 1345, ¶2).    
Gad teaches the optimization of the antigen (such as rotavirus) and excipients, such as alpha-tocopherol, calcium ions, and histidine would be an obvious optimization step in the art.  As noted at p. 20:
“One of the critical factors in excipient selection and concentration is the effect on preferential hydration of the biopharmaceutical product. Preferential hydration refers to the hydration layers on the outer surface of the protein and can be utilized to thermodynamically explain both stability enhancement and denaturation. Typical excipients used in protein formulations include albumin, amino acids, carbohydrates, chelating and reducing agents, cyclodextrins, polyhydric alcohols, polyethylene glycol, salts, and surfactants. Several of these excipients increase the preferential hydration of the protein and thus enhance its stability.  Cosolvents need to be added in a concentration that will ensure their exclusion from the protein surface and enhance stability. A more comprehensive review of excipients utilized for biopharmaceutical drug products is available elsewhere.”
Gad notes that histidine and arginine-based compositions are chosen due to their buffering capabilities and desired pH range (p. 20, ¶3).  Gad teaches that vitamin E-based nanoemulsions which comprise vitamin E or derivatives thereof (such as TPGS) may stabilize the antigen (p. 1342, Table 3; p. 1344, Table 4; p. 1345, ¶1). Alpha-tocopherol (dominant form of vitamin E found in blood and tissues) is used to increase the stability of liposomal membranes and inhibit oxidation of lipoproteins (p. 454, ¶2; p. 455, ¶2).  Rotavirus antigen is noted as being deliverable in double emulsion compositions (Table 2, p. 397) and the lipid optimization for oral delivery is essential to ensure the liposomes remain intact upon delivery (p. 475, ¶2-3).  Hybrid delivery systems of virus and liposomes leads to a 10-fold increase in transduction efficiency (p. 490, ¶8), and Gad notes “[t]he first (and main) medical application derived from the biodrug concept is the development of oral vaccines . In that case, the microorganisms will locally deliver the antigens to the digestive mucosa in order to stimulate an immune response (production of immunoglobulins) and ensure a protection against bacterial or viral diseases…” (pp. 567-8, Table 1, ¶1 ).  In the section of Gad dealing with liquid formulations, it is noted that suspensions usually comprise 4 main groups of compositions: those which facilitate the connection between active ingredient and vehicle, those which protect the active product ingredients, those which maintain the appearance of the solution, and those which mask any unpleasant taste/smell.  Antioxidants, of which vitamin E succinate and TPGS are notable, and buffering systems, such as polar-amino acid based buffers of histidine and/or arginine, are labeled as being protective additives (pp. 329-330, Tables 2-3).  Gad notes in oral controlled-release delivery formulations of biologics such as viruses, nanostructures such as vesicles, nanotubes, rings, nanoparticles, nanocapsules, and nanospheres are useful in stability and delivery of these biological technologies (p. 361, Table 2).  Gad teaches that human serum albumin would be ideal as a natural-source protein as serious adverse events, such as pure red cell aplasia (PRCA) is noted in vaccines where human serum albumin (HSA) is replaced with polysorbate-80 and glycine (pp. 50-51, ¶ bridging pages.)  Gad teaches HSA is well-tolerated and potentially useful as a biodegradable carrier and has excellent adsorptive properties to exogenous compounds (p. 361, ¶1; Table 2; p. 540 “Albumin”.)
As taught by Gad, the art was aware of the usefulness of vitamin E/alpha-tocopherol and derivatives thereof and HAS in vaccine compositions, as evidenced further by Mei and Lambert.  Mei teaches nanoparticles that contain vitamin E-derived TPGS and albumin at 20-65 parts (entire document; see abstract.)  Mei teaches these nanoparticles are good for non-toxic, stable delivery methods for drug delivery (entire document; see abstract)  Mei teaches the albumin may be human serum albumin (reference claim 8; instant claims 33, 52-53.)
Lambert teaches making emulsions of tocopherol and PEGylated vitamin E (TPGS) for delivery of therapeutic drugs (entire document; see abstract; ¶[0108].)  Lambert teaches these emulsions and compositions can be useful for oral delivery for the therapeutic agent within liquids encapsulated in gelatin capsules (¶[0031]) and that the emulsion would have a buffered pH of about 6.8 (¶[0100][0109]; instant claim 29.)  Lambert teaches the formulation may be lyophilized, and would include such stabilizers as albumin, and that reconstitution of these lyophilized formulations resulted in stable emulsions (¶[0137-0137].)  
Eichhorn teaches components to stabilize viral antigens, such as micelle-modifying excipients which include alpha-tocopherol and derivatives thereof (entire document; see abstract.)  Eichhorn teaches the use of alpha-tocopherol succinate (VES) to stabilize the viral antigen (¶[0024][0027]) and that the use of VES is preferred to replace the use of thiomersal and other organomercurials as stabilizing agents in vaccine compositions (¶[0017-0018]).  Eichhorn teaches the preferred concentration of the VES would be between 1 ug/mL – 10 mg/mL, but preferably would be lower between 10 ug/mL-500 ug/mL (NB:  as required by instant claim 25, “no more than 1.5 mM” of VES is equal to 796.2 ug/mL or less of alpha-tocopheryl succinate.)
Given the teachings of Vande Velde, one of skill in the art would have the knowledge, skills, and teachings as to how to generate different formulas of rotavirus compositions, what components would be ideal or preferred for stabilization, especially at higher temperatures, and how to optimize the stability of said formulas.  Given the related teachings of Gad, Eichhorn, and Hasija, one of skill in the art would know that further common vaccine excipients such as histidine and vitamin E derivatives would be helpful to stabilize the vaccine composition.  Given the guidance from Hasija, Gad, and Vande Velde, one of skill in the art would have resources and teachings to motivate them to include certain excipients, such as calcium, VES, and histidine, in order to render the composition more thermostable, and given the teachings of Hasija, Eichhorn, and Gad, one of skill in the art would have an approximate working concentration of the histidine and VES to add to the mix.  Given what was known in the art at the time of filing, arriving at the claimed rotavirus composition of instant claim 25 would be obvious to a skilled artisan.  
It would have been obvious to one of ordinary skill in the art to modify the methods and compositions taught by Vande Velde in order to try different generally recognized as safe (GRAS) stabilizers, such as histidine, to determine if they would add to the stability of the rotavirus composition at increased temperatures.  One would have been motivated to do so, given the suggestion by Hasija that histidine was a GRAS stabilizer that acted to stabilize complex protein compositions and acted to scavenge destructive free radicals. Further motivation is provided by Gad, who teaches the use of Vitamin E-based stabilizers and histidine in vaccine compositions for different reasons. It would have been further obvious to utilize known stabilizers in viral immunogenic compositions, as taught by Eichhorn, thereby generating stable solutions that could be used for oral delivery of rotavirus compositions.  One would have been motivated to do so, given the suggestion by Gad, Lambert, Eichhorn, and Mei that albumin and Vitamin E derivatives such as VES were excellent at formulating emulsions or nanoparticles for delivering therapeutic agents.  There would have been a reasonable expectation of success, given the knowledge that histidine was commonly used in the art to stabilize vaccines and antibody compositions, as taught by Hasija and Gad, and also given the knowledge that Vande Velde discussed the use of amino acids as potential excipients that were suitable for oral administration, especially to infants.  While Vande Velde teaches the majority of the instant invention, and teaches that one of skill would be motivated to optimize components in the composition, such as calcium and sugar, the teachings of Gad, Hasija, Lambert, Eichhorn, and Mei are cited to show the art was well-versed in routine optimization steps and the use of specific excipients and stabilizers in viral vaccine formulations, especially vaccine formulations which needed to be thermostable and were intended for oral use.  Thus the invention as a whole was clearly prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Response to Arguments
Applicant's arguments filed 09/02/2022 have been fully considered but they are not entirely persuasive. 
While the original obviousness rejection over Vande Velde in view of Gad, Hasija, Lambert, and Mei was withdrawn, these teachings were all utilized in a new obviousness rejection that incorporated the teachings of Eichhorn, and arguments regarding said teachings will be addressed as applicable herein.  
Applicant argues that the teachings of Vande Velde in view of Gad, Hasija, Lambert, and Mei fail to teach, alone or in combination, all the limitations of the claims as amended, specifically in that said art fails to teach the addition of VES at the amount claimed.  While these pieces of art teach the use of Vitamin E and derivatives thereof, namely TPGS (which is a form of VES that has polyethylene glycol added), the art was well-versed in the ability of vitamin E derivatives, such as VES, to be used as a stabilizer of viral antigenic material and acts as an antioxidant, as taught by Gad and further supported by Eichhorn.  Eichhorn teaches the preferred use of VES to stabilize viral antigens in vaccine compositions, especially as a preferred stabilizer over organomercurials such as thiomersal.  While Gad teaches the use of Vitamin E and derivatives thereof, and Vande Velde teaches the addition of vitamins to the composition, Mei and Lambert teach the use of Vitamin E and derivatives thereof to generate stabilizing micelles, which is then further supported by Eichhorn, who teaches the preferred use of VES as the stabilizer in viral vaccine compositions.  Therefore, the art is aware of the usefulness of vitamin E and derivatives thereof as stabilizers, especially in the use of the specific derivative VES in the stabilization of viral vaccine antigens.  
In summation, it remains that the invention as claimed would still be obvious to a skilled artisan at the time of filing.  



Double Patenting
The text regarding nonstatutory double patenting was provided for in a previous Office action.
(Rejection withdrawn – necessitated by amendment.)  The rejection of Claims 25, 29, 32-36, 40-41, and 47-54 on the ground of nonstatutory double patenting as being unpatentable over claims 1-33 of U.S. Patent No. 8,821,891 B2 in view of Gad (Gad S, ed.  “Pharmaceutical Manufacturing Handbook:  Production and Processes”.  Pub. 08/28/2007.  John Wiley & Sons, Inc. Hoboken, New Jersey, USA.; hereafter “Gad”) is withdrawn in light of the amendments to the claims.    


(Rejection withdrawn – necessitated by amendment.)  The rejection of Claims 25, 29, 32-36, 40-41, and 47-54 on the ground of nonstatutory double patenting as being unpatentable over claims 1-33 of U.S. Patent No. 8,192,747 B2 in view of Gad (supra) is withdrawn in light of the amendments to the claims.    



Conclusion
No claims are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Strickley RG. Solubilizing excipients in oral and injectable formulations. Pharm Res. 2004 Feb;21(2):201-30.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL B GILL whose telephone number is (571)272-3129.  The examiner can normally be reached on M to F 8:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL B GILL/
Primary Examiner, Art Unit 1648